VACATE and REMAND; and Opinion Filed November 19, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00925-CV

                                     EBAY INC., Appellant

                                                 V.

                                   ZURVITA, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04897

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Lang-Miers

       The parties have filed a joint motion to dismiss the appeal, vacate the trial court’s order,

and remand this case to the trial court with instructions to enter judgment denying with prejudice

appellee’s petition to perpetuate testimony from eBay. We grant the motion to the extent that we

set aside the trial court’s order without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.

42.1(a)(2).



                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE
140925F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EBAY INC., Appellant                                On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00925-CV        V.                        Trial Court Cause No. DC-14-04897.
                                                    Opinion delivered by Justice Lang-Miers.
ZURVITA, INC., Appellee                             Justices Bridges and Myers participating.

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s order
without regard to the merits and REMAND the case to the trial court for rendition of judgment
in accordance with the parties' agreement.

       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 19th day of November, 2014.




                                             –2–